IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-1302

                              Filed: 4 September 2018

Union County, Nos. 15CRS000917-19

STATE OF NORTH CAROLINA

             v.

CHARLES T. MATHIS, Defendant.


      Appeal by Defendant from judgment entered 18 July 2017 by Judge Martin B.

McGee in Union County Superior Court. Heard in the Court of Appeals 6 June 2018.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Daniel
      Snipes Johnson, for the State.

      Thomas Law, P.A., by Albert S. Thomas, Jr. and Catherine T. Andrews, and
      Narron & Holdford, P.A., by I. Joe Ivey, for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Charles T. Mathis (“Defendant”) appeals following jury verdicts convicting him

of obtaining property by false pretenses, falsification of monthly bail bond report

information, and unlawfully accessing a government computer.             On appeal,

Defendant brings forth the following arguments: (1) the indictment charging him for

unlawfully accessing a government computer was fatally defective; (2) the trial court

erred in denying his motion to dismiss the unlawfully accessing a government

computer charge; (3) the indictments for unlawfully accessing a government

computer and obtaining property by false pretenses infringe his constitutional right
                                     STATE V. MATHIS

                                     Opinion of the Court



to avoid double jeopardy; (4) the trial court erred in denying his motion to dismiss the

falsifying bail bond report information and obtaining property by false pretenses

charges; and (5) the State violated his constitutional right of equal protection by

selectively prosecuting him. We find no error in part, dismiss in part, reverse in part,

and remand for resentencing.

                     I. Factual and Procedural Background

      On 1 June 2015, a Union County Grand Jury indicted Defendant for unlawfully

accessing a government computer, falsification of bail bond report information, and

obtaining property by false pretenses. On 6 July 2015, Defendant waived his right to

counsel, opting to proceed pro se.

      On 2 July 2017, the court called Defendant’s case for trial. Through a series of

four witnesses, the State began its case introducing court records of Defendant’s

bonds, the Department of Insurance’s procedures and requirements for licensing of

bail bondsmen, and Defendant’s bank accounts, which showed delinquencies.

      The State first called Catherine Morrison, Clerk of the Union County Superior

Court. Morrison maintains the bail bond records of the criminal division of court.

Through her testimony, Morrison identified and the State introduced into evidence

twenty-four bond forfeiture notices signed by Defendant. Of the twenty-four bonds

the State introduced, eighteen bonds are listed in the indictments for unlawfully

accessing a government computer and falsification of monthly bail bond report



                                            -2-
                                        STATE V. MATHIS

                                       Opinion of the Court



information. Six other bonds are only listed in the indictment for the falsification of

monthly bail bond report information.             For twelve of the bonds listed in both

indictments, Defendant received $3,225 in premium fees. Defendant received the

following amounts: (1) $500 for Jonathan Sheppard’s bond; (2) $100 for Joshua

Newton’s bond; (3) $400 for James Massey’s bond; (4) $375 for Ronnie Marble’s bond;

(5) $100 for one of Justin Maldonado’s bonds;1 (6) $100 for another one of Justin

Maldonado’s bonds; (7) $300 for Dennis Knox’s bond; (8) $75 for Xandria Harris’s

bond; (9) $200 for Elizabeth Greene’s bond; (10) $75 for Cortez Grace’s bond; (11) $800

for Tammy Evans’s bond; and (12) $200 for Tyrone Alsbrooks’s bond. This testimony

established the funds Defendant received during this period of time, which includes

bonds he should have listed in his daily logs and monthly reports, as explained

hereafter.

       The State then called Frank Bradley, an employee of U.S. Bank National

Association (“U.S. Bank”).         U.S. Bank maintains Defendant’s security account

required by the North Carolina’s bail bondsman program, see discussion infra. Bank

records introduced through Bradley show Defendant’s bank accounts had the

following funds deposited: (1) on 31 December 2008, $22,173.67; (2) on 31 December

2009, $22,040; (3) from 1 January 2010 to 31 December 2010, $21,960; (4) on 31


       1  Justin Maldonado’s and Cortez Grace’s bonds were only included in the falsification of
monthly bail bond report information indictment. All other bonds were in both the unlawfully
accessing a government computer indictment and falsification of monthly bail bond report information
indictment.

                                               -3-
                                         STATE V. MATHIS

                                         Opinion of the Court



December 2011, $21,800; (5) on 31 December 2012, $21,800; (6) on 31 December 2013,

$21,800; and (7) in June 2014, $21,800. On 2 December 2014, Defendant deposited

$178,300. On 31 December 2014, Defendant’s account held a cash on hand balance

of $200,100. These funds establish the dollar amount of individual bonds Defendant

could issue under Department of Insurance regulations, as explained infra.

       The State next called Keisha Burch, a complaint analyst in the Bail Bond

Regulatory Division of the Department of Insurance, for the purpose of explaining

the process of becoming a licensed bail bondsman.2 Burch explained an applicant

must take a pre-licensing bond course and pass the course’s examination.                             If

successful, an applicant then applies for a State license and is investigated to

establish his qualifications. Once qualified, the Department of Insurance sends him

a letter, authorizing him to take a State administered examination. In the event the

applicant passes, the applicant is required to deposit a minimum amount of $15,000

in a security account (similar to the one Defendant established at U.S. Bank). The

security account allows the Department of Insurance to match the funds deposited to

the amount of bonds written.

       Next, Burch explained the process of license renewal. Bondsmen hold licenses



       2  The North Carolina Department of Insurance governs bail bondsmen in North Carolina. The
Department of Insurance is split into three divisions: (1) the Bail Bond Regulatory Division, which
analyzes complaints and conducts investigations of alleged bail bond violations; (2) the Criminal
Investigations Division, which investigates alleged criminal violations arising under Chapter 58 of the
General Statutes; and (3) the Agent Services Division, which handles regulation licensing, collection
of license fees, and renewal of licenses.

                                                 -4-
                                  STATE V. MATHIS

                                  Opinion of the Court



for one year. Before the annual expiration date, the Department of Insurance sends

bail bondsmen a notice of renewal. To be renewed, a bondsman must complete the

paperwork before the deadline, pay renewal fees, and complete required continuing

education. If renewed, the bondsman does not obtain a new license, but retains his

existing license for another year. As long as a bondsman properly renews his license,

he continuously holds his license through successive renewal periods.

      In the event a lapse occurs in the license for non-renewal, the bondsman is

required to reapply. Upon reapplication, the bondsman would receive a new license,

but not a new license number.

      All bondsmen have to retain a security deposit fund in a special security

account, which “is an account that [the Department of Insurance has] for the

professional bail bondsman to deposit money.” The amount on deposit regulates both

the dollar amount of any individual bond a bondsman can issue and the total

aggregate dollar amount of bonds a bondsman can issue in two ways.

      The Department of Insurance’s rules are known as the “one quarter rule” and

the “eight times rule[.]” Under the one quarter rule, the bondsman cannot write

bonds for more than one quarter of the deposit amount for any single individual.

Under the eight times rule, the bondsman can, in the aggregate, only write bonds

equal to a sum of eight times the amount deposited in the account. Several witnesses

illustrated the rules as follows. First, under the one quarter rule: (1) if a bondsman



                                         -5-
                                      STATE V. MATHIS

                                     Opinion of the Court



had a $20,000 deposit, the largest amount of a bond he could write for one individual

would be a $5,000 bond; or (2) with a $15,000 deposit, he could write a $3,750 bond

for one individual. Under the eight times rule, with a $20,000 deposit, the bondsman

could write up to $160,000 in bonds.

       To document bonds written against the security deposit on hand, bondsmen

are legally required to keep monthly reports of the bonds they issue. Monthly reports

are “reports that are sent in by the professional bondsman only of all of the bonds

that they have written that are currently outstanding[,]” as of the fifteenth of the

month. Bondsmen are required to file the monthly reports with the Department of

Insurance.

       Burch identified and the State introduced the Department of Insurance’s

“demographic record” for Defendant.3 The demographic record showed the following.

Defendant first became licensed on 26 February 1998. At the time of trial, Defendant

held an active professional bail bond license, surety bail bond license, and bail runner

license.

       The State introduced Defendant’s monthly reports from December 2008 to July

2014. On the bottom of each monthly report, Defendant signed an attestation clause,

certifying he was “submitting a true and accurate report.”

       On 11 April 2013, Burch sent Defendant a notice of deficiency. The letter


       3  Although the State introduced into evidence Defendant’s demographic record, it is not
included in the record on appeal.

                                             -6-
                                         STATE V. MATHIS

                                         Opinion of the Court



stated the Department of Insurance reviewed Defendant’s March 2013 report and

determined the amount in his security deposit was deficient. On 24 November 2014,

the Department of Insurance sent Defendant another notice of deficiency.                               In

response to the notice, Defendant cured the deficiency by depositing $178,200 in his

security account.

       The State next called Steve Bryant, a senior complaint analyst in the Bail

Bond Regulatory Division of the Department of Insurance. Bryant sent Defendant

the 24 November 2014 notice of deficiency. The notice indicated the Department of

Insurance received information Defendant omitted bonds in his monthly reports.4

The notice also asserted Defendant exceeded both the one quarter and eight times

rules for two individuals’ bonds, Randall Shehane and Martin Cavanaugh.5

Defendant wrote Shehane a $50,000 bond and Cavanaugh a $10,000 bond. At the

time he wrote those two bonds, Defendant maintained a $21,800 deposit in his

security account. This created a deficiency under the one quarter rule, because with

$21,800 on deposit, Defendant could only write bonds up to $5,450 per individual

(Burch’s testimony indicated Defendant cured this deficiency).6

      After Bryant’s direct examination, Defendant cross examined Bryant in

support of his theory of selective prosecution. Bryant testified he spoke with Timothy



      4   Bryant’s testimony did not state who gave the Department of Insurance this information.
      5   These individuals’ names are spelled differently in the bonds and in the trial transcript.
      6   Bryant did not explain how Defendant violated the eight times rule.

                                                 -7-
                                    STATE V. MATHIS

                                    Opinion of the Court



Pardeau, a criminal investigator.        Bryant “referred” certain documents to the

Criminal Investigations Division.

      Defendant asked the following:

            Q. And how many professional bondsmen have you
            investigated for this type of alleged activity?

            A. I don’t have an exact count.

            Q. Could you give us a general idea, 10, 50, 100?

            A. It’s approximately 20, if I were to take a guess.

            Q. And out of those 20, -- out of those 20, how many of those
            have you ever criminally charged with violations?

            A. I don’t have authority to criminally charge anybody.

            Q. How many of those 20 have you ever known to be
            criminally charged for those violations?

            A. Again, that would be a question for the Criminal
            Investigations Division. I don’t have -- I’m not a sworn
            officer, I cannot -- I don’t have privy to that information.

            Q. Do you know of any criminal investigations that have
            been from the 20 people that you investigated alleged
            complaint?

            A. I know you as one of them and I believe your brother
            Robert Mathis was also charged.

            Q. Would one of the other ones be a Roland Loftin?

            A. Again, I don’t know if he was charged. That again would
            be a question for Criminal Investigations Division.

            Q. Other than me and my brother, do you know of or have


                                           -8-
                                           STATE V. MATHIS

                                          Opinion of the Court



                you heard of any other professional bondsman that has
                ever been charged with a criminal charge concerning
                monthly reports and reporting issues by one of these 20
                people?

                A. I don’t recall anybody informing me of that.

                Q. So your answer is that nobody has been charged that
                you know of other than me and my brother?

                A. I’m not aware of it.

       The State called Timothy Pardeau, an investigator in the Criminal

Investigations Division of the Department of Insurance.                         In 2014,7 Pardeau’s

supervisor assigned him Defendant’s case, which was based on “an allegation that

there was some bonds that were written by [Defendant] that were not reported on the

monthly reports.” In the beginning of his investigation, Pardeau contacted the Agent

Services Division for access to Defendant’s monthly reports. Pardeau collected bonds

Defendant wrote from the Clerk of Court’s office. Pardeau reviewed the bonds and

monthly reports to determine if any bonds were missing from the reports.

      Pardeau “discovered that there was numerous bonds that had been written by

[Defendant] under his professional license utilizing the seals that had not been

reported on his monthly reports to Agent Services Division.” The State introduced,

without objection, an excel spreadsheet Pardeau created as part of his investigation.

The spreadsheet showed twenty-four bonds missing from Defendant’s monthly



      7   Pardeau testified he first started investigating “in the latter half of 2014.”

                                                   -9-
                                 STATE V. MATHIS

                                 Opinion of the Court



reports, from 2008 to 2014. These were the twenty-four bonds admitted during

Morrison’s testimony and included in the unlawfully accessing a government

computer and falsification of monthly bail bond report information indictments.

Defendant omitted two bonds from only one monthly report. However, Defendant

failed to include another bond, for $40,000, in thirty-one monthly reports: (1)

December 2008; (2) January, February, March, April, May, October, November, and

December 2009; (3) January, February, March, May, June, July, September,

November, and December 2010; (4) March, April, May, June, July, August,

September, October, November, and December 2011; and (5) January, February, and

April 2012.   The highest balance Defendant had during those five years was

$22,173.67. Under the one quarter rule, Defendant could only write a $5,543.42 bond.

      Our examination of the spreadsheet and testimony shows the following. As an

example of how Defendant profited from withholding information, in 2011, Defendant

kept a $21,800 balance in his security account.         Under the one quarter rule,

Defendant could write only a $5,450 bond.        Pardeau found four bonds—in the

amounts of $10,000, $10,000, $40,000, and $50,000—not included in the monthly

reports during 2011. For one of the $10,000 bonds, Defendant received $800 in bond

premium. Defendant did not earn any bond premium on the other $10,000 bond or

the $40,000 and $50,000 bonds. However, to issue a $50,000 bond, Defendant would

need $200,000 deposited in his security account, $178,200 more than his deposit



                                        - 10 -
                                      STATE V. MATHIS

                                     Opinion of the Court



amount in 2011. Also, in 2011 and 2012, Defendant omitted a $10,000 bond for

defendant Alsbrooks. Due to his account balance in 2011 and 2012, Defendant could

only issue bonds in the amount of $5,450 and still comply with the one quarter rule.

Defendant earned $200 in bond premium for the Alsbrooks’s bond.

       When asked how Defendant obtained property by false pretenses, Pardeau

explained:

              The basis of my obtaining property by false pretense was
              the fact that you submitted an application for a bail
              bonding license. Had they known that fraud was being
              committed or monthly reports were being falsely
              submitted, my assumption would be that they would not
              have given you a license because that’s a felony in the State
              of North Carolina, convicted felons are not allowed to hold
              bail bonding licenses.

       Defendant asked Pardeau if he could testify he knew Defendant “physically,

personally generated and submitted to the SBS system[.]” Pardeau answered:

              I can only testify as to what I just said, sir, that your user
              name and password was utilized to access the State system
              and that your e-mail was utilized to submit these reports
              and that your signature was on the bottom of some of these
              reports, or many of these reports, not all.

Additionally, some reports were sent from Defendant’s email.8

       The State rested.9 Defendant moved to dismiss all the charges. The trial court

denied Defendant’s motion.


       8
       Defendant contends the State did not present evidence he sent these emails.
       9The State also called: (1) Kayla Vann, the records custodian for the North Carolina
Department of Revenue; and (2) Bryan Huncke, a sergeant with the Union County Sheriff’s Office.

                                            - 11 -
                                    STATE V. MATHIS

                                    Opinion of the Court



       Defendant called Wayne Goodwin, the former Commissioner of the

Department of Insurance. When Defendant began to question Goodwin about his

relationships with members of the North Carolina Bail Agent’s Association, the State

objected on relevance grounds. Defendant argued Goodwin’s testimony would show

he “was in office when these charges were brought [and] will show that he was

working as the Department to get rid of me and the company that I work with[.]”

Defendant also asserted Goodwin’s testimony would show he selectively enforced the

laws against Defendant.

       The court allowed Defendant to make a proffer.            After Defendant asked

Goodwin six additional questions, the court stated it was “having . . . difficulty

finding how this is at all relevant to anything.” The court asked Defendant to “please

get to something that . . . is relevant to the issues that are being tried[,]” and said, “if

[Defendant] wish[ed] to ask him some questions that would make this relevant, [it]’d

be happy to consider it[.]” Defendant responded, “without going through a bit more I

would just say I’m good with that and I’ll be done with this witness.” The court asked

Defendant if he wished to be heard on the issue of relevancy. Defendant requested

he be allowed to ask one more question. The court agreed to one more question. The

court allowed Defendant to ask six more questions, and Defendant ended his proffer.

       Defendant called Rebecca Shigley, a former deputy commissioner of the Agent

Services Division of the Department of Insurance. Shigley investigated a complaint



                                           - 12 -
                                   STATE V. MATHIS

                                  Opinion of the Court



about Defendant, which Phillip Bradshaw, a licensed bail bondsman on the board of

the North Carolina Bail Agent’s Association, sent. After receiving the complaint,

Shigley referred the matter over to the Criminal Investigations Division. During

Shigley’s investigation, she met with Defendant, along with an attorney from the

Department of Justice. At the meeting, Defendant asserted the issues in his monthly

reports arose from the person submitting the reports omitting the last three lines of

the report.

      The following questioning occurred:

              Q. Ms. Shigley, to your knowledge how many professional
              bail bondsman have ever been charged for clerical errors
              on monthly reports?

              A. I do not know.

              Q. During your tenure do you have any idea?

              A. I do not know.

              Q. Are you appri[s]ed of the people that are charged once
              y’all -- if the investigation is done?

              …

              A. I’m sorry. Agent Services Division does not handle any
              criminal matters. If when we are reviewing a complaint we
              find that there are -- possibly are criminal violations, we
              refer it over to the Criminal Investigations Division and
              they generally do not appri[s]e us of the case after that.

              Q. And so when you get a complaint that could possibly be
              a felony charge or a criminal violation, the ASD doesn’t
              investigate that, they send that to the CID; correct?


                                         - 13 -
                                    STATE V. MATHIS

                                   Opinion of the Court




             A. That’s correct, that’s our procedure.

             Q. And under your senior tenure as the deputy, was it your
             policy that any investigation that was done on a criminal
             activity be done through the Criminal Investigative
             Division for a criminal offense?

             A. It was our policy that as we were reviewing a complaint
             if there was an administrative complaint the Agent
             Services Division would handle it and if part of the
             complaint or the whole complaint was a criminal -- possible
             criminal matter, we referred it to the Criminal
             Investigations Division to handle as they deem
             appropriate.

      When asked how many bondsman she knew the State criminally charged for

violation of the reporting laws, Shigley answered, “We handle administrative things

so I’m not always aware of the criminal charges, but I do know that there were two

bail bondsman that were charged criminally based on bail bondsman monthly

reports.” Those two people were Defendant and his brother. However, Shigley did

“know of several professional bail bondsman that had additionally regulatory action

taken against their bail bondsman license and there several complaints” during her

time in the Agent Services Division.

      Defendant rested and renewed his motion to dismiss. The trial court denied

Defendant’s motion.

      During deliberations, the jury asked the court to define property. The State

asserted “it’s pretty clear the property that is referred to in the indictment is the bail



                                          - 14 -
                                  STATE V. MATHIS

                                  Opinion of the Court



bondsman’s license.” The jury returned to the courtroom, and the court instructed,

“property is not defined in the statute and . . . we ask that you use your good

judgment and common sense at arriving at your understanding of what the term

property means.” The jury found Defendant guilty of obtaining property by false

pretenses, falsification of monthly bail bond report information, and unlawfully

accessing a government computer. The court consolidated the offenses and sentenced

Defendant to 13 to 25 months imprisonment. Defendant gave oral notice of appeal.

                              II. Standard of Review

      We review the sufficiency of an indictment for subject matter jurisdiction,

Defendant’s double jeopardy argument, and his claim of selective prosecution de novo.

State v. Collins, 221 N.C. App. 604, 610, 727 S.E.2d 922, 926 (2012) (citation omitted)

(reviewing an indictment de novo); State v. Graham, 200 N.C. App. 204, 214, 683
S.E.2d 437, 444 (2009) (citation omitted) (reviewing constitutional claims de novo).

      We also review motions to dismiss de novo. State v. Smith, 186 N.C. App. 57,

62, 650 S.E.2d 29, 33 (2007) (citation omitted).         “ ‘Upon defendant’s motion for

dismissal, the question for the Court is whether there is substantial evidence (1) of

each essential element of the offense charged, or of a lesser offense included therein,

and (2) of defendant’s being the perpetrator of such offense. If so, the motion is

properly denied.’ ” State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d 451, 455 (2000)

(citation omitted). “Substantial evidence is such relevant evidence as a reasonable



                                         - 15 -
                                    STATE V. MATHIS

                                    Opinion of the Court



mind might accept as adequate to support a conclusion.” State v. Smith, 300 N.C. 71,

78-79, 265 S.E.2d 164, 169 (1980) (citations omitted).

              Circumstantial evidence may withstand a motion to
              dismiss and support a conviction even when the evidence
              does not rule out every hypothesis of innocence. If the
              evidence presented is circumstantial, the court must
              consider whether a reasonable inference of defendant’s
              guilt may be drawn from the circumstances. Once the
              court decides that a reasonable inference of defendant’s
              guilt may be drawn from the circumstances, then it is
              for the jury to decide whether the facts, taken singly or in
              combination, satisfy [it] beyond a reasonable doubt that the
              defendant is actually guilty.

Fritsch, 351 N.C. at 379, 526 S.E.2d at 455 (internal citations, quotation marks, and

italics omitted) (alteration in original).

                                      III. Analysis

       Defendant brings forth the following arguments: (1) the indictment charging

him for unlawfully accessing a government computer was fatally defective; (2) the

trial court erred in denying his motion to dismiss the accessing a government

computer charge; (3) the State violated his constitutional right against double

jeopardy; (4) the trial court erred in denying his motion to dismiss the falsifying

monthly bail bond report information charge; (5) the trial court erred in denying his

motion to dismiss the obtaining property by false pretenses charge; and (6) the State

violated his constitutional right of equal protection by selectively prosecuting him.

We address these arguments in turn.

A. Validity of the Indictment

                                             - 16 -
                                   STATE V. MATHIS

                                   Opinion of the Court



      Defendant first argues the indictment failed to sufficiently allege the essential

elements of the crime. Specifically, Defendant alleges his acts were not willful or

with criminal intent because the Department of Insurance required him to submit

monthly reports.

      The State charged Defendant for violation of N.C. Gen. Stat. § 14-454.1, which

states:

             (a) It is unlawful to willfully, directly or indirectly, access
             or cause to be accessed any government computer for the
             purpose of:

                    (1) Devising or executing any scheme or artifice to
                    defraud, or

                    (2) Obtaining property or services by means of false
                    or fraudulent pretenses, representations, or
                    promises.

             A violation of this subsection is a Class F felony.

             (b) Any person who willfully and without authorization,
             directly or indirectly, accesses or causes to be accessed any
             government computer for any purpose other than those set
             forth in subsection (a) of this section is guilty of a Class H
             felony.

N.C. Gen. Stat. § 14-454.1 (a)-(b) (2017).

      A valid indictment must contain:

             (1) the identification of the defendant; (2) a “separate count
             addressed to each offense charged”; (3) the county in which
             the offense took place; (4) the date, or range of dates, during
             which the offense was committed; (5) a “plain and concise
             factual statement in each count” that supports every


                                          - 17 -
                                  STATE V. MATHIS

                                  Opinion of the Court



             element of the offense and the defendant’s commission
             thereof; and (6) the “applicable statute, rule, regulation,
             ordinance, or other provision of law alleged therein to have
             been violated.

State v. Golder, ___ N.C. App. ___, ___, 809 S.E.2d 502, 505-06 (2018) (citing N.C.

Gen. Stat. § 15A-924(a)(1)-(6) (2017)). “As a general rule, an indictment couched in

the language of the statute is sufficient to charge the statutory offense.” Id. at ___,

809 S.E.2d at 506 (quotation marks and citation omitted).

      The substantive portion of the indictment at issue reads:

             The jurors for the State upon their oath present that on or
             about the date(s) of offense shown and in the county named
             above the defendant named above unlawfully, willfully and
             feloniously did access by means of inputting information as
             part of required monthly reports on outstanding bond
             obligations under N.C.G.S. 58-71-165 the government
             computer system operated and maintained by the North
             Carolina Department of Insurance (a State Government
             entity) in order to commit fraud. Specifically the defendant
             entered and submitted information falsely by withholding
             specific bond liabilities outstanding in the following
             defendants’     criminal     matters:    [(listed   fourteen
             defendants)]. These bonds were withheld while submitting
             as an accurate accounting other bond obligations, and thus
             falsely represented his total amount of outstanding
             liability. This was done for the purpose of obtaining
             property - a professional bail bondsman’s license - as well
             as money and fees (premiums) charged in connection with
             the bonding of individuals, which was done under the
             Defendant’s professional bonding license, as well as to
             maintain a lower balance in the monthly required
             securities account maintained according to the North
             Carolina General Statutes.




                                         - 18 -
                                       STATE V. MATHIS

                                       Opinion of the Court



       Defendant contends the State failed to prove willfulness because the State

compels Defendant to keep monthly bail bond reports. Defendant contends if the

State compelled him to complete and submit monthly reports, then his inadvertent

failure to accurately report his transactions cannot be considered intentional. This

argument has no bearing on the validity of the indictment and is addressed infra.10

B. Motion to Dismiss Accessing A Government Computer Charge

       Next, Defendant argues the court erred in denying his motion to dismiss his

charges under N.C. Gen. Stat. § 14-454.1. Defendant brings forth the following

issues: (1) whether his actions meet the definition of willful11 or “without

authorization”; and (2) whether his actions constituted accessing or causing to be

accessed a government computer.

       1. Willful or Without Authorization

       First, we address willfulness and without authorization. Our review of the

plain language of the statute shows the subsection under which the State charged

Defendant, included supra, does not include the words “without authorization.”

       For computer-related crimes, our General Assembly defines “Authorization”

as: “having the consent or permission of the owner, or of the person licensed or

authorized by the owner to grant consent or permission to access . . . not exceeding



       10  In the issue heading, Defendant asserts the State charged him with a vague and overly
broad indictment. Defendant brought forth no substantive argument in support of these contentions.
        11 In support of his argument, Defendant cites to “the reasons stated above in Issue I[.]”



                                              - 19 -
                                    STATE V. MATHIS

                                   Opinion of the Court



the consent or permission.” N.C. Gen. Stat. § 14-453 (1a) (2017). When our Supreme

Court reviewed willfulness for another computer-related crime, it applied the

traditional definition of willful and not the definition of “authorization” in N.C. Gen.

Stat. § 14-453(1a). State v. Ramos, 363 N.C. 352, 355, 678 S.E.2d 224, 226 (2009)

(citation omitted).   Additionally, this Court has both included the definition of

“authorization” in its analysis of willful and has omitted the definition and only

required the State to produce substantial evidence of the traditional definition of

willful. Compare State v. Johnston, 173 N.C. App. 334, 618 S.E.2d 807 (2005) (using

the “authorization” definition), with State v. Ramos, 193 N.C. App. 629, 668 S.E.2d
357 (2008), aff’d, 363 N.C. 352, 678 S.E.2d 224 (2009) (distinguishing the traditional

definition of willful and the definition of authorization). We note the terms “without

authorization” and “willfulness” do not fully encompass each other. Indeed, when a

defendant challenged jury instructions which only included the definition of “without

authorization” but not the definition of “willfulness”, this Court stated “[o]ne may act

‘without authorization,’ but still not act willfully.” Ramos, 193 N.C. App. at 636, 668

S.E.2d at 363.

      Unlike N.C. Gen. Stat. § 14-454.1 (b) and (c), which both include the words

“willfully” and “without authorization”, subsection (a) only requires “willful[ ]” action.




                                          - 20 -
                                         STATE V. MATHIS

                                         Opinion of the Court



N.C. Gen. Stat. § 14-454.1 (a)-(c).12              However, our Court read the “without

authorization” requirement into the definition of “willful” for this very subsection in

State v. Barr, 218 N.C. App. 329, 721 S.E.2d 395 (2012).

        In Barr, the defendant brought forth the same argument asserted in the case

sub judice—whether her actions were willful. Barr owned and operated Lexington

License Plate Agency and worked as a title clerk. Id. at 331, 721 S.E.2d at 397-98.

After the sale of a vehicle, a car dealer transfers title by delivering the paperwork to

a license plate agency. Id. at 331, 721 S.E.2d at 398. At the agency, a title clerk

checks the paperwork and “accesses a computer system called State Title and

Registration System (‘STARS’)” to enter in the title clerk’s “unique” number and a

password. Id. at 331, 721 S.E.2d at 398. After a title clerk enters the information for

a transfer, the title clerk can process the transfer of title. Id. at 331, 721 S.E.2d at

398.

        Barr transferred titles for Lanier Motor Company; however, in 2008, Lanier

lost its license and continued to sell vehicles without a license. Id. at 332, 721 S.E.2d

at 398. When another title clerk tried to enter Lanier’s dealer identification number

into STARS, the computer noted the number was invalid. Id. at 332, 721 S.E.2d at

398. The clerk entered “OS” into the system, indicating the dealer was an out-of-state


        12  Subsection (c) states, “Any person who willfully and without authorization, directly or
indirectly, accesses or causes to be accessed any educational testing material or academic or vocational
testing scores or grades that are in a government computer is guilty of a Class 1 misdemeanor.” N.C.
Gen. Stat. § 14-454.1 (c).

                                                - 21 -
                                  STATE V. MATHIS

                                  Opinion of the Court



dealer. Id. at 332, 721 S.E.2d at 398. There was conflicting evidence if Barr herself

instructed others to enter OS, or if someone from the DMV instructed Barr to input

OS. Id. at 332, 721 S.E.2d at 398. One witness testified when he told Barr that

Lanier’s dealer number was inactive, Barr replied “to go ahead and process it an as

O S[.]” Id. at 339, 721 S.E.2d at 402.

       A jury convicted Barr of three counts of unlawfully accessing a government

computer for a fraudulent purpose and two counts of aiding and abetting the unlawful

access of a government computer. Id. at 333, 721 S.E.2d at 399. On appeal, Barr

argued the State did not introduce substantial evidence of willfulness because

evidence showed she believed a DMV worker instructed her to input certain

information into the government computer. Our Court concluded, taken in the light

most favorable to the State, the State presented substantial evidence of Barr’s

willfulness to violate N.C. Gen. Stat. § 14-454.1(a)(2), because the testimony showed

Barr acted “purposely and deliberately, indicating a purpose to do it without

authority—careless whether [s]he has the right or not—in violation of the law[.]” Id.

at 340, 721 S.E.2d at 403 (citation and quotation marks omitted) (second alteration

in original).

       To our Court, it is telling in Barr, defendant had authorization to utilize and

access STARS. However, she did not have authorization to input the fraudulent

information she inputted—to transfer title for an unlicensed in-state dealer and label



                                         - 22 -
                                 STATE V. MATHIS

                                 Opinion of the Court



the transfer as one for an out-of-state dealer. Similarly, here, Defendant had the

authorization to use the SBS system.             However, Defendant exceeded that

authorization by inputting fraudulent information. The State submitted substantial

evidence of Defendant inputting fraudulent information into the SBS system and the

willfulness of his actions. Defendant’s argument lacks merit.

       2. Accessing a Government Computer

       Second, “Access” is defined as “to instruct, communicate with, cause input,

cause output, cause data processing, or otherwise make use of any resources of a

computer, computer system, or computer network.” N.C. Gen. Stat. § 14-453 (1). The

unlawfully accessing a government computer statute includes both direct and

indirect access of a government computer. N.C. Gen. Stat. § 14-454.1 (a).

       Defendant asserts “sending information by SBS or e-mail does not” meet the

definition of access, as he merely transmitted information, which the Department of

Insurance’s personnel actually uploaded into the system. While Defendant contends

he did not personally access a government computer, he also states he “submitted

information as required by the Department of Insurance using the computer

system . . . .”

       We conclude the State presented substantial evidence Defendant accessed, or

caused another to access, a government computer. The SBS database qualifies as

such a government program, and, thus, any access is access of a “government



                                        - 23 -
                                        STATE V. MATHIS

                                        Opinion of the Court



computer.” Pardeau testified although he could not know Defendant “physically,

personally” submitted information to the SBS system, there is substantial

circumstantial evidence to withstand Defendant’s motion to dismiss. To upload the

monthly reports, a unique user name and password must be used, and Defendant’s

unique user name and password were used to access SBS. Additionally, Defendant’s

email “was utilized” to submit the reports, which Defendant signed. Even if we were

to accept Defendant’s argument he only transmitted information then uploaded by

the Department of Insurance’s personnel, the statute not only covers accessing, but

also if Defendant caused the government computer “to be accessed[.]” N.C. Gen. Stat.

§ 14-454.1 (a). Thus, his argument is unavailing.13

       Finally, at oral argument, Defendant contended the intent of the statute could

not be the mere submission of information. He argued the General Assembly wanted

actual interaction with a government computer. However, the plain language, with

the inclusive language of “access or cause to be accessed” and “directly or indirectly”

dispel Defendant’s contention. Accordingly, we hold the trial court did not err in




       13 Defendant also alludes to the possibility of an employee of his uploading the information.
However, as stated supra, the statute encompasses when a person causes, directly or indirectly, a
computer to be accessed. N.C. Gen. Stat. § 14-454.1 (a). Additionally, the State presented sufficient
evidence of access, either directly or indirectly, by Defendant to withstand his motion to dismiss.



                                               - 24 -
                                        STATE V. MATHIS

                                        Opinion of the Court



denying Defendant’s motion to dismiss the accessing a government computer

charge.14

C. Double Jeopardy

       On appeal, Defendant argues the State violated his right against double

jeopardy by charging him for both obtaining property by false pretenses and accessing

a government computer.

       “Constitutional questions not raised and passed on by the trial court will not

ordinarily be considered on appeal.” State v. Tirado, 358 N.C. 551, 571, 599 S.E.2d
515, 529 (2004).      Rule 10 (a)(1) requires Defendant to make “a timely request,

objection, or motion, stating the specific grounds for the ruling the party desired the

court to make[.]” N.C. R. App. P. 10 (a)(1) (2017) (emphasis added).

       Our review of the record shows Defendant failed to bring forth this argument

at the trial level. While Defendant argued some of the crimes charged violated his

right against double jeopardy, he based his arguments on the civil action revoking his

licenses, which arose from the same actions giving rise to the criminal charges.

Defendant brought forth no argument about a lesser included offense to the trial

court. Consequently, the trial court could not make a determination on whether the




       14 At trial and at oral argument, though not directly in his brief, Defendant argued the SBS
system is not a government computer. N.C. Gen. Stat § 14-453 (7a) defines a “Government computer”
as “any computer, computer program, computer system, computer network, or any part thereof, that
is owned, operated, or used by any State or local governmental entity.” N.C. Gen. Stat. § 14-453 (7a)
(2017).

                                               - 25 -
                                   STATE V. MATHIS

                                   Opinion of the Court



crime of obtaining property by false pretenses is a lesser included offense of accessing

a government computer for unlawful purposes. Accordingly, Defendant failed to

preserve this argument for appellate review, and we dismiss this argument.

D. Falsifying Monthly Bail Bond Report Information Charge

      Defendant next contends the State failed to present sufficient evidence he

violated N.C. Gen. Stat. § 58-71-165 (2017) and, thus, the court erred in denying his

motion to dismiss. He contends the missing information in the reports, as alleged,

“strongly suggests these omissions were clerical errors committed by [his] staff.”

      We conclude the State presented substantial evidence to withstand

Defendant’s motion to dismiss this charge. The State presented evidence of the false

reports, Defendant signing the attestation clause certifying he submitted true

information, and the reports being filed via the SBS system. The question of fact—

whether the omissions were fraud or clerical errors—was one to be determined by the

jury. Accordingly, we hold the trial court did not err in denying Defendant’s motion

to dismiss this charge.

E. Obtaining Property by False Pretenses Charge

      On appeal, Defendant argues the State failed to submit sufficient evidence of

“causation” between the false representation and the obtaining of something of value.

Defendant’s argument is two-fold. First, he contends the only evidence of causation

is the testimony from the State’s witness, Timothy Pardeau. He argues this evidence,



                                          - 26 -
                                       STATE V. MATHIS

                                       Opinion of the Court



alone, is insufficient to show he “had a motive, plan or scheme which was intended to

enable him to obtain a bail bond license which he already held.” Second, Defendant

argues he did not obtain anything of value, as he already had a bondsman license.

       N.C. Gen. Stat. § 14-100 states:

               If any person shall knowingly and designedly by means of
               any kind of false pretense whatsoever, whether the false
               pretense is of a past or subsisting fact or of a future
               fulfillment or event, obtain or attempt to obtain from any
               person within this State any money, goods, property,
               services, chose in action, or other thing of value with intent
               to cheat or defraud any person of such money, goods,
               property, services, chose in action or other thing of value,
               such person shall be guilty of a felony . . . .

N.C. Gen. Stat. § 14-100 (a) (2017).

       Black’s Law Dictionary defines “obtain” as, inter alia, “To bring into one’s own

possession; to procure . . . .” Black’s Law Dictionary 1247 (10th ed. 2014). Black’s

defines “retain” as, inter alia, “To hold in possession or under control; to keep and not

lose, part with, or dismiss.” Id. at 1509. Additionally, Webster’s defines “obtain” as,

inter alia, “to get possession of, esp. by some effort; procure[.]” Merriam Webster’s

New World College Dictionary 1010 (5th ed. 2014). Webster’s defines “retain” as, inter

alia, “to hold or keep in possession” and “to continue to have or hold[.]”15 Id. at 1240.

       The indictment for obtaining property by false pretenses states:

               The jurors for the State upon their oath present that on or
               about the date of offense shown and in the county named

       15 Additionally, in the Legal Thesaurus, “obtain” and “retain” are not listed as synonyms of
each other. Legal Thesaurus 357, 454 (2d ed. 1992).

                                              - 27 -
                                   STATE V. MATHIS

                                  Opinion of the Court



             above the defendant named above unlawfully, willfully and
             feloniously did knowingly and designedly with the intent
             to cheat and defraud obtain and attempt to obtain a
             Professional Bail Bondsman’s License issued by the North
             Carolina Department of Insurance . . . .”

      Both Defendant and the State agree at the time of the alleged acts, Defendant

already had his bail bondsman license. The State likens obtaining to retaining. At

oral argument, the State asserted “retaining wrongfully is obtaining.” The State also

contended obtaining a renewal may be obtaining. We disagree.

      We conclude the State failed to produce sufficient evidence Defendant obtained

a professional bail bondsman’s license. Defendant received—obtained—his license

on 26 February 1998. The indictment for this charge lists the dates of offense as 1

July 2009 to 1 July 2014. The State presented no evidence of Defendant’s actions

prior to 26 February 1998 at trial, and even if it had, there would be a fatal variance

between the indictment and the evidence at trial.

      While the State likens “retaining” to “obtaining,” we conclude retain is not

within the definition of obtain. We note, the Department of Insurance has different

processes and requirements for obtaining a bail bondsman license and renewing

(retaining) a license.    Additionally, the State’s assertion at oral argument—

Defendant obtained a renewal—is not what the State alleged in the indictment.

Instead, the indictment states Defendant obtained “a Professional Bail Bondsman’s




                                         - 28 -
                                         STATE V. MATHIS

                                         Opinion of the Court



License”, not a “renewal of a Professional Bail Bondsman’s License.”16 Thus the trial

court erred by denying Defendant’s motion to dismiss the obtaining property by false

pretenses charge.17 State v. Hinton, 361 N.C. 207, 211, 639 S.E.2d 437, 440 (2007)

(citation omitted) (“In construing ambiguous criminal statutes, we apply the rule of

lenity, which requires us to strictly construe the statute.”).

F. Selective Prosecution

       Finally, Defendant brings forth a selective prosecution argument.                            He

contends: (1) the trial court erred in sustaining the State’s objection during his

questioning of Wayne Goodwin; and (2) regardless of the court’s error, he presented

a prima facia showing of selective prosecution.

       To demonstrate selective prosecution Defendant must:

               first, . . . make a prima facie showing that he has been
               singled out for prosecution while others similarly situated
               and committing the same acts have not; second, after doing
               so, he must demonstrate that the discriminatory selection
               for prosecution was invidious and done in bad faith in that
               it rests upon such impermissible considerations as race,
               religion, or the desire to prevent his exercise of
               constitutional rights.

       16  At oral argument, the State also contended “attempting to obtain” a license is equivalent to
obtaining. While attempting to obtain property is within the crime of obtaining property by false
pretenses, the inclusion of “attempt” does not bring “retaining” within the definition of “obtaining.”
        17 Lastly, at oral argument, Defendant contended were this obtaining property by false

pretenses charge to “fall”, the trial court should have also dismissed the other charges. However, the
indictment for the unlawfully accessing a government computer charge states Defendant obtained not
only a license, but also “money and fees (premiums) charged in connection with the bonding of
individuals[.]” Additionally, the falsifying monthly bail bond report information charge requires no
such obtaining. Thus, these charges do not “fall” with the obtaining property by false pretenses charge.
        We need not address Defendant’s argument about the sufficiency of Pardeau’s testimony, as
we reverse this charge on other grounds.

                                                - 29 -
                                   STATE V. MATHIS

                                   Opinion of the Court




State v. Pope, 213 N.C. App. 413, 416, 713 S.E.2d 537, 540 (2011) (citation and

quotation marks omitted).

      As included above, during Goodwin’s testimony, Defendant began to question

Goodwin on the background of the charges at issue, and the State objected. The court

allowed Defendant to make a proffer before ruling on the objection.           After six

questions, the court interrupted, stating it had “difficulty” seeing how the testimony

was relevant to the issues at trial. The court stated “if you wish to ask him some

questions that would make this relevant, I’d be happy to consider it but I frankly

don’t hear that yet.” Defendant replied, “Your Honor, without going through a bit

more I would just say I’m good with that and I’ll be done with this witness.”

Defendant asked the court if he could ask one more question, which the court allowed.

Defendant actually asked an additional six questions. Then Defendant stated he was

“just going to stop right there[.]” The court sustained the State’s objection. Defendant

stated he had no more questions for Goodwin before the jury returned. After the jury

returned, Defendant did not ask Goodwin any more questions.

      First, we conclude the trial court did not erroneously limit Defendant’s offer of

proof. As stated supra, the court directed Defendant to ask questions which would

bring forth relevant testimony. Additionally, the court allowed Defendant to ask

several more questions of the witness, and Defendant terminated the questioning.




                                          - 30 -
                                   STATE V. MATHIS

                                  Opinion of the Court



       Second, Defendant failed to make a prima facie showing of selective

prosecution. Defendant points to two of the State’s witnesses’ testimonies. First,

Steve Bryant testified he investigated “approximately 20” other individuals for the

“type of alleged activity” at issue. When Defendant asked Bryant how many of the

twenty Bryant criminally charged, Bryant answered he did not have the authority to

criminally charge anyone. Defendant asked if Bryant knew of criminal investigations

resulting from his investigations, and Bryant answered he knew Defendant “as one

of them[.]” Additionally, Bryant had not heard or was not aware of others being

charged as a result of his investigations. Another witness, Rebecca Shigley, testified

she did not know if other bail bondsmen had been charged “for clerical errors on

monthly reports” and her division did “not handle any criminal matters.” While

Defendant characterizes this testimony as proof of “the total lack of prosecutions of

bail bondsmen by the Department for intentionally filing false reports[,]” the

testimony does not indicate as such. Accordingly, we conclude the trial court did not

err.

                                   IV. Conclusion

       For the foregoing reasons, we reverse the trial court’s denial of Defendant’s

motion to dismiss the obtaining property by false pretenses charge. We remand the

matter for resentencing. We dismiss Defendant’s double jeopardy argument and

find no error in the rest of the judgments.



                                         - 31 -
                          STATE V. MATHIS

                         Opinion of the Court



    NO ERROR IN PART; DISMISSED IN PART; REVERSED IN PART;

REMANDED FOR RESENTENCING.

    Judges ELMORE and ZACHARY concur.




                                - 32 -